337 F.2d 857
UNITED STATES of Americav.H. Jardine SAMURINE, Appellant.
No. 14615.
United States Court of Appeals Third Circuit.
Argued Sept. 14, 1964.Decided Nov. 10, 1964, Rehearing Denied Dec. 30, 1964.

H. Jardine Samurine, pro se.
Richard A. Levin, Asst. U.S. Atty., Newark, N.J.  (David M. Satz, Jr., U.S. Atty., Newark, N.J., on the brief), for appellee.
Before BIGGS, Chief Judge, and McLAUGHLIN and STALEY, Circuit Judges.
PER CURIAM.


1
We have considered carefully the briefs and appendices of the parties and have weighed the oral arguments advanced by the defendant-appellant, Samurine.  We find no merit in any of his contentions.


2
Accordingly, the judgment of conviction will be affirmed.